                      Case 1:20-cr-00652-VM Document 104 Filed 06/17/21 Page 1 of 2




                                          JASNE & FLORIO, L.L.P.
                                                 Attorneys & Counselors at Law
                                                30 Glenn Street - Suite 103                           6/18/2021
                                              White Plains, New York 10603
                                                   Tel: (914) 997-1212
                                                   Fax: (914) 682-8692
                                                E-mail: jf@jasneflorio.com
Hugh G. Jasne, NY                     Service by Electronic Means of Any Document
Daniel F. Florio, Jr., NY & CT        Without Written Authorization Is Not Accepted

                                                                    June 17, 2021

          Honorable Victor Marrero                             Via PACER filing.
          United States District Court for the Southern District of New York
          500 Pearl Street
          New York, New York 10007

                             Re:   United States v. Lusine Ghazaryan
                                   Case No.: 1:20-cr-00652-VM-6

                   REQUEST TO TRAVEL TO FLORIDA FOR A TEMPORARY STAY

          Dear Hon. Judge Marrero:

                   I am the attorney for Lucine Ghazaryan.

                 Please accept this Letter as a request to allow the above defendant to travel to Florida to
          introduce her husband’s father (paternal grandfather) to their baby only recently born. I
          understand the grandfather is in frail health and unable to travel.

                   The requested itinerary is as follows:

                   To travel June 29, 2021 from Newark NJ airport to Miami airport and return July 7,
          2021.

                   They intend to stay at a hotel in Hollywood Florida.

                   I have obtained written (e-mail) consent from Mr. Marlon Ovalles of pre-trial services.

                   Thanking Your Honor for your time and consideration.

                                                                    Very truly yours,
                                                                    JASNE & FLORIO, L.L.P.

                                                                    /s/ Hugh G. Jasne, Esq.
                                                                    Hugh G. Jasne
Case 1:20-cr-00652-VM Document 104 Filed 06/17/21 Page 2 of 2


               The request is granted. Defendant Lusine Ghazaryan's
               bail conditions are modified as requested above.




                6/18/2021
